UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7558


RICHARD L. COLEMAN,

                       Petitioner – Appellant,

          v.

DENNIS BUSH, Warden,

                       Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Mary G. Lewis, District Judge.
(0:14-cv-02996-MGL)


Submitted:   January 15, 2015             Decided:   January 21, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Richard L. Coleman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard       L.   Coleman         seeks      to    appeal        the       district

court’s    order    accepting       the       recommendation          of   the      magistrate

judge and dismissing his 28 U.S.C. § 2254 (2012) petition as

successive.        The    order     is     not      appealable        unless        a    circuit

justice    or    judge    issues    a     certificate          of   appealability.            28

U.S.C. § 2253(c)(1)(A) (2012).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                         When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating            that   reasonable        jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El       v.    Cockrell,        537 U.S. 322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                  Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Coleman has not made the requisite showing.                               Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense    with    oral     argument         because     the    facts        and    legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3